Case 1:19-cv-00476-LO-MSN Document 54 Filed 04/29/20 Page 1 of 5 PageID# 1055



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


QUILL INK BOOKS LIMITED,                               )
                                                       )
       Plaintiff/Counterclaim Defendant,               )
                                                       )
       v.                                              ) Civil Action No. 1:19-cv-476-LO-MSN
                                                       )
RACHELLE SOTO a/k/a ADDISON CAIN,                      )
                                                       )
       Defendant/Counterclaim Plaintiff.               )


                      PLAINTIFF’S MEMORANDUM REGARDING
                         DEFENDANT’S CONSENT MOTION
                  TO TURN OFF PACER ACCESS AND SEAL EXHIBITS

       Plaintiff Quill Ink Books Limited (“Quill” or “Plaintiff”) files this short memorandum to

address defendant Rachelle Soto a/k/a Addison Cain’s (“Cain” or “Defendant”) consent motion

to turn off PACER access and seal Quill’s exhibits. To be clear, Quill does consent to the

motion to the extent indicated in Cain’s Memorandum (as reflected in the e-mail exchange

attached to this Memorandum). The Court immediately granted the consent motion, but the

Court’s Order does not reflect fully the caveats stated by Quill to its consent. 1

       Quill consented to Ms. Cain’s procedural motion in order to avoid litigating a subsidiary

issue. But the issue raised by the Consent Motion is tied up in the larger Motion to Compel

discovery filed by Ms. Cain, which also is before the Court and ripe for disposition. Quill’s

consent was limited to the period prior to the disposition of that motion and this Memorandum is




1
        Ms. Cain’s motion expressly requested that the sealing order be entered after a seven-day
period, which is consistent with the Court’s local rules. This Memorandum is being filed within
that seven-day period.’

                                                  1
Case 1:19-cv-00476-LO-MSN Document 54 Filed 04/29/20 Page 2 of 5 PageID# 1056



being filed to ensure the Court does not take the Consent Motion as embodying Quill’s consent

to the permanent sealing of parts of the record.

                                    BRIEF BACKGROUND

       In response to Cain’s motion to compel (ECF No. 43), Quill filed an opposition (ECF No.

48). The Opposition included the exhibits that are the subject of the Consent Order which now

eliminates public access to those exhibits.

       While Ms. Cain’s consent motion complains that these exhibits include pictures of her

and her family, Ms. Cain’s motion does not apprise the Court that the now-sealed materials are,

with one exception, materials that Ms. Cain herself placed, unrestricted, on the Internet. Quill

has no desire to waste the Court’s or opposing counsel’s time arguing against a temporary seal

on these materials, but there should be no question: Quill’s consent does not extend past the time

the Court decides Cain’s motion to compel, and there is no legitimate privacy interest in these

materials that have been sealed.

                                     THE SEALED DOCUMENTS

        Absolutely nowhere in Ms. Cain’s motion does she mention that all of the documents to

be sealed), and the personal information contained therein is presently – and widely – publicly

available), and in most cases has been available on the Internet for years. This was made clear to

Cain’s counsel (see attached e-mail, Exhibit 1).

       1.      Cain’s Own Internet Posts:

       Exhibit A to Quill’s Opposition to the Motion to Compel (ECF No. 48-1) contains public

posts made by Cain on her own Facebook page, which is not even restricted to Facebook users.

Exhibit C (ECF No. 49-1 through 49-4) contains the same, with the addition of a handful of

screenshots visible to Quill that bear the same information that is otherwise publicly available.


                                                   2
Case 1:19-cv-00476-LO-MSN Document 54 Filed 04/29/20 Page 3 of 5 PageID# 1057



Exhibit D (ECF No. 48-3) contains photographs of Cain at public events which have been

published online for nearly three years, or photographs of her and her family that she herself has

either posted or shared directly on her own publicly open Facebook page over the years. To this

day, all of these photos remain visible to the public without restriction, and are accessible by

merely Googling “Addison Cain.”

       2.      Cain’s Own Belated and Public Copyright Registration

       After Ms. Cain filed the false DMCA take-down notices that are the core of this case, she

belatedly filed for a copyright for the first book of her own trilogy. Exhibit E (ECF No. 48-4) is

simply a print-out from the publicly available federal copyright database showing Ms. Cain filed

under her own name; Quill redacted her address.

       All of the exhibits in these two categories are intended to demonstrate the false

equivalency argued in Ms. Cain’s motion to compel against Quill: that since Quill has “outed”

her2, she is entitled to full identification of the non-party Quill author using the pseudonym

“Zoey Ellis.” These exhibits show that, unlike Zoey Ellis, who has rigorously guarded her

privacy and real name, Ms. Cain has not engaged in any similar effort. Anyone with an Internet

connection can find Ms. Cain’s real name, real home address, and pictures of her child and

husband – all affirmatively made publicly available by Ms. Cain.

       3.      A Third-Party’s Objections to Ms. Cain’s Subpoena

       Exhibit B to Quill’s Opposition to the Motion to Compel is an objection filed against a

subpoena issued by Ms. Cain to another internet-genre writer and is included to indicate the

reasonability of the belief expressed by Quill in its Opposition that information provided in



2
        As noted elsewhere, no one “outed” Ms. Cain. The federal court in Oklahoma required
that she be sued in her real name and not under a pseudonym.

                                                3
Case 1:19-cv-00476-LO-MSN Document 54 Filed 04/29/20 Page 4 of 5 PageID# 1058



discovery in this case will not be restricted (even by the Protective Order) to use for a proper

purpose. That third-party author wrote:

                 Also, as Addison Cain is well-aware, Ms. Dresden is also an author
                 in the omegaverse genre. As soon as Ms. Dresden started having
                 success in the genre, Addison Cain in conjunction with Myra
                 Danvers aka Amanda Ludlow and others, took great effort to direct
                 a campaign against her, banishing and blocking her from all group
                 forums, allowing or directing her own followers to harass and
                 leave negative reviews on Ms. Dresden’s own publications and
                 now continuing to harass her as part of her misguided campaign
                 against Quill Ink Books and Zoey Ellis.

No one, least of all this third-party author, designated that subpoena response as confidential.

                                          CONCLUSION

       Consistent with the limitation on the scope of Quill’s consent to the sealing motion,

PACER access to Quill’s exhibits should be restored upon the Court’s ruling on Cain’s motion to

compel, whatever that ruling may be.

April 29, 2020                                    Respectfully submitted,

                                                  QUILL INK BOOKS LIMITED

                                                  By: /s/ John M. Bredehoft
                                                      John M. Bredehoft
                                                      Virginia State Bar No. 33602
                                                      KAUFMAN & CANOLES, P.C.
                                                      150 West Main Street, Suite 2100
                                                      Norfolk, Virginia 23510
                                                      757-624-3000
                                                      757-624-3225 (direct)
                                                      888-360-9092 (facsimile)
                                                      jmbredehoft@kaufcan.com
                                                      Counsel for Plaintiff
                                                      Quill Ink Books Limited




                                                 4
Case 1:19-cv-00476-LO-MSN Document 54 Filed 04/29/20 Page 5 of 5 PageID# 1059



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 29, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will automatically provide notice to all counsel of
record.


                                                 /s/ John M. Bredehoft
                                                 John M. Bredehoft
                                                 Virginia State Bar No. 33602
                                                 KAUFMAN & CANOLES, P.C.
                                                 150 West Main Street, Suite 2100
                                                 Norfolk, Virginia 23510
                                                 757-624-3000
                                                 757-624-3225 (direct)
                                                 888-360-9092 (facsimile)
                                                 jmbredehoft@kaufcan.com
                                                 Counsel for Plaintiff
                                                 Quill Ink Books Limited




                                                 5
18376037v1
